Opinion filed March 29, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00041-CR
                                        __________

                               DAVID CARLSON, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 167th District Court

                                     Travis County, Texas

                           Trial Court Cause No. D-1-DC-10-302643



                            MEMORANDUM                  OPINION
       David Carlson has filed in this court a motion to dismiss his appeal. Pursuant to TEX. R.
APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
March 29, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.